Jenkins, P. J.
In the instant suit on a policy of life insurance, it can not be said, in view of all the facts and circumstances disclosed by the evidence, that the finding in favor of the plaintiff was unauthorized. The charge of the court stated the contentions’’of the defendant substantially as made by the pleadings and the evidence; and if a more detailed instruction was desired, it should have been requested. The record discloses no error that requires a reversal.

Judgment affirmed.'


Stephens and Bell, JJ., concur.

G. N. Bynum, for plaintiff in error. Homer G. Denlon, contra.